 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   ADAM S. RAMIREZ,                         Case No. 2:19-cv-00152-PA (AFM)
12
                         Petitioner,
              v.                              JUDGMENT
13

14   JARED LOZANO, Acting Warden,
15
                         Respondent.
16

17         This matter came before the Court on the Petition of ADAM S. RAMIREZ,
18   for a writ of habeas corpus. Having reviewed the Petition and supporting papers, and
19   having accepted the findings and recommendation of the United States Magistrate
20   Judge,
21         IT IS ORDERED AND ADJUDGED that the Petition is denied and the action
22   is dismissed with prejudice.
23

24   DATED: June 9, 2019
25

26
                                           ___________________________________
                                                   PERCY ANDERSON
27                                           UNITED STATES DISTRICT JUDGE
28
